Citation Nr: 1142264	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-09 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral keratoconus.

2.  Entitlement to service connection for lichen simplex chronicus, pruritis and post-inflammatory hyperpigmentation (claimed as a skin condition).  

3.  Entitlement to service connection for depression and anxiety, to include as secondary to a skin condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to May 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Seattle, Washington.  A videoconference Board hearing was held at the RO in September 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

The issue of whether new and material evidence has been received to reopen a claim of service connection for nerve damage involving the 4th and 5th toes, bilaterally, has been raised by the record.  During his September 2010 Board hearing, the Veteran provided testimony on this issue.  A review of the claims file shows that the Veteran did not perfect a timely appeal on this claim when it was denied originally by the RO, however.  The Veteran's testimony reasonably raises the issue of whether new and material evidence has been received to reopen his previously denied claim of service connection for nerve damage involving the 4th and 5th toes, bilaterally.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The Board observes that, in an April 2007 rating decision, the RO denied the Veteran's request to reopen his claim of service connection for bilateral keratoconus.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to this claim within 1 year of the April 2007 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral keratoconus is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In June 2005, the RO denied the Veteran's claim of service connection for bilateral keratoconus and he did not appeal.

2.  Evidence received since the June 2005 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral keratoconus.

4.  The competent evidence shows that the Veteran does not suffer from a skin disability that manifested during, or as a result of, active military service.  

5.  The competent evidence shows that the Veteran's psychiatric disability did not manifest during, or as a result of, active military service, nor is it secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The June 2005 RO decision denying entitlement to service connection for bilateral keratoconus is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has not been received and the claim of service connection for bilateral keratoconus is not reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Service connection for lichen simplex chronicus, pruritis and post-inflammatory hyperpigmentation, to include as due to in-service herbicide or chemical exposure, is not warranted.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4.  Service connection for a psychiatric disorder, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1131, 5103(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the Veteran with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

A letter sent to the Veteran in November 2006 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of what was needed to reopen a previously denied claim and it notified him as to why his claim of entitlement to service connection for bilateral keratoconus was previously denied.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA obtained a medical opinion in June 2011, as well as the records of the Veteran's outpatient treatment with VA.  Copies of private treatment records have also been incorporated into the evidence of record.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained, and the Veteran testified in his September 2010 hearing that all relevant evidence had already been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence Claim

In June 2005, the RO denied, in pertinent part, the Veteran's claim of service connection for bilateral keratoconus.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The Veteran did not initiate an appeal of the June 2005 rating decision and it became final.

The claim of service connection for bilateral keratoconus may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously received to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the June 2005 rating decision, the RO found that there was no evidence of keratoconus during or within a short period following separation from service and because there was no evidence of a current disability or persistent or recurrent symptoms of a disability which could be related to any event, injury or disease during service.  Therefore, for the evidence to be material in this case, it must address these unestablished facts.  

The Board finds that none of the evidence submitted in support of the Veteran's claim since the June 2005 rating decision is new and material evidence such that the previously denied service connection claim for bilateral keratoconus should be reopened.  The record now contains a letter from the Veteran's private physician dated March 2001.  According to this note, the Veteran was a patient of his for the past three years and had always reported a nagging ocular discomfort with frequent headaches.  It was noted that contacts and Lasik correctional surgery were not viable options for the Veteran.  Also, a February 2002 private treatment record demonstrates that the Veteran was suffering from myopia in both eyes.  None of these records suggest any relationship to military service, and as such, they are not material.  

The record also contains a letter dated February 2004 and prepared by G.H., a private psychologist.  According to Dr. G.H., the Veteran suffered from vision loss that was possibly stress-related.  In December 2004, Dr. G.H. noted that ophthalmology felt that the Veteran's eye condition was secondary to his stressors and his extensive computer work.  Finally, in a January 2005 letter, Dr. G.H. indicated that the Veteran's present treatment plan included bilateral corneal transplants and psychiatric counseling.  Dr. G.H. did not suggest any possible relationship to military service in any of these letters, and as such, they are not material evidence either.  

The record also contains VA outpatient treatment records that indicate that the Veteran had a history of vision blurriness due to keratoconus.  This evidence is not new, however.  At the time of the June 2005 rating decision, the record already contained an April 2005 VA outpatient treatment record which indicated that the Veteran reported decreased distant vision since 1999, especially in the left eye.  The Veteran was diagnosed as having keratoconus as well as myopia, astigmatism, presbyopia, macular degeneration, and cataracts.  The etiology of the Veteran's macular degeneration was unknown.  Therefore, the fact that the Veteran presently suffers from visual disorders, including keratoconus, already was established at the time of the most recent final denial of his service connection claim for bilateral keratoconus in June 2005.  

Finally, the Veteran also offered testimony in support of his claim during a September 2010 Board hearing.  The Veteran testified that he had eye problems in service, and that at one point, he was diagnosed with keratoconus.  The Veteran also testified that this condition had continued to worsen since his original diagnosis and that he was now legally blind in the left eye.  While the Board has considered this testimony, it also is not new and material evidence sufficient to reopen the previously denied service connection claim for bilateral keratoconus.  In his original claim filed in February 2005, the Veteran provided a statement indicating that his keratoconus began during military service and was treated by private doctors since service.  Therefore, the Veteran's assertion of an in-service diagnosis already was established at the time of the most recent final denial of his service connection claim for bilateral keratoconus in June 2005.  

In summary, none of the evidence submitted to VA since the most recent final denial of the Veteran's service connection claim for bilateral keratoconus in June 2005is new and material.  The Veteran has not submitted any evidence to suggest that his keratoconus manifested during, or as a result of, military service.  The only supporting the Veteran's request to reopen the previously denied claim is his September 2010 hearing testimony in which he reasserted his claim of February 2005.  As new and material evidence has not been received, the previously denied service connection claim for bilateral keratoconus is not reopened.

Service Connection Claims

The Veteran contends that he is entitled to service connection for a skin condition.  Specifically, the Veteran contends that he suffers from lichen simplex chronicus, pruritis, and post-inflammatory hyperpigmentation as a result of chemical exposure during military service.  He also contends that he is entitled to service connection for a psychiatric disorder.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

Skin Condition

The Veteran contends that he is entitled to service connection for a skin condition.  Specifically, the Veteran contends that he suffers from lichen simplex chronicus, pruritis, and post-inflammatory hyperpigmentation as a result of chemical exposure during military service.  As outlined below, however, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic skin condition that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect that he suffered from a chronic skin disability during military service.  There are no records reflecting treatment for a chronic skin condition or treatment following exposure to chemicals.  A March 1981 record notes that the Veteran had "allergies," but there was no association made between these allergies and a skin condition.  Also, according to a May 1981 record, the Veteran had shaving problems due to a possible skin irritant.  However, no chronic skin disorder was assigned and the record reflects no follow-up treatment.  Additionally, according to the Veteran's May 1981 separation examination, an evaluation of the skin performed at this time was deemed to be normal.  The Veteran also denied suffering from, or ever having suffered from, skin diseases in his report of medical history associated with this examination.  Therefore, the Veteran's service treatment records reflect that he did not suffer from a chronic disorder of the skin during military service.  

Post-service treatment records also fail to reflect that the Veteran has suffered from a chronic skin disorder since his separation from active duty.  The first medical evidence of record pertaining to a skin condition is a private record from the Allergy and Asthma Center dated May 2002.  It was noted that the Veteran had problems with facial and temporal dermatitis.  The Veteran previously wore metal glasses, and patch testing revealed he had a strong positive reaction to nickel.  The Veteran switched to glasses with a plastic frame, and this was noted to have resulted in significant improvement.  A July 2004 private treatment record also reflects a diagnosis of lichen simplex that was felt to be a manifestation of the Veteran's anxiety.  

According to a May 2005 VA outpatient treatment record, the Veteran developed a fine erythem rash over much of his body after he started taking chlorpheniramine.  It was noted that this medication would be discontinued.  The Veteran was diagnosed with allergic dermatitis, and there was no opinion offered linking this to a long-standing chronic illness or military service.  Subsequent VA outpatient treatment records continue to reflect that the Veteran has sought treatment for a skin condition.  In January 2006, the Veteran was seen with complaints of a facial rash for the past two weeks.  The treatment provider informed the Veteran not to use any steroid bases products on his face.  He was also diagnosed with chronic allergic dermatitis in May 2006, upon seeking treatment for multiple lesions of the face, back, chest and arms that broke out one month earlier.  

In July 2006, a dermatologist indicated that the Veteran had generalized dermatitis really affecting all areas of his body with darkened lesions that occurred following eruptions of the skin.  Again, there was no opinion offered that this condition was somehow related to military service or that it had existed for the past several decades.  

The Veteran sought further treatment in July 2006.  The Veteran reported that his itching began in the past couple of years.  The Veteran reported in a subsequent July 2006 treatment record that he was not satisfied with the results he had gotten from dermatology.  A biopsy revealed lichen simplex chronicus due to chronic itching.  The Veteran reported that he did get some chemicals on his hands during military service.  However, the examining physician did not relate this condition to military service and specifically noted that the Veteran's visit was not for a service condition.  

In September 2006, a VA physician noted that the Veteran had dermatitis affecting the face and trunk with endless factitial injury due to incessant scratching.  At this time, the Veteran reported that he had a difficult time with his skin since the 1980s due to military service.  The Veteran was diagnosed with neurodermatitis, either submaxillary and/or nodal induration, and tenia pedis or a flare of dermatitis affecting the feet.  It was noted that there was no way of knowing whether this was or was not related to service.  An October 2006 dermatology record notes diagnoses of lichen simplex chronicus, psoriasis, and pruritus, and post-inflammatory hyperpigmentation, as well as allergic contact dermatitis.  

According to a November 2006 VA dermatology note, the Veteran reported having a rash since 1979 that began on the palms of his hands and then spread to his body.  The Veteran reported exposure to jet fuel and Agent Orange while on active duty.  Biopsies revealed superficial and deep perivascular and interstitial dermatitis and lichen simplex chronicus.  In an October 2007 statement, the Veteran reported that he was moving a rusted drum of toxic herbicides during military service that "disintegrated" and covered his entire body.  He further stated that he was placed in a shower and sent to the hospital for medical treatment.  The Veteran also stated that he developed red bumps all over his body, was given shots, and informed that this might affect him later in life.  The Veteran reported that this was discussed in his "exit medical review."  The Board notes, however, that none of these assertions are supported by service treatment records.  

The record also reflects that the Veteran was diagnosed with HIV in April 2007.  According to a June 2007 dermatology note, the Veteran's prurigo nodularis may be related to his HIV and may improve with increasing T-cell counts.  The Veteran also reported during psychiatric treatment in May 2007 that he was told he was HIV positive and that this might be the underlying reason for his skin lesions.  However, the Veteran refuted this, indicating that he knew his skin problems were related to "the herbicides."  The Veteran was consistently and frequently noted to have prurigo nodularis and lichen simplex chronicus related to HIV upon subsequent outpatient treatment visits with VA.  

According to a January 2009 VA outpatient treatment record, the Veteran's prurigo nodularis had cleared up dramatically.  A skin examination in September 2010 revealed no lesions suspicious for kaposis and no stigmata of classical psoriasis.  He was noted to have a wart on the right thumb and minimal tinea pedis of the toenails.  

In June 2011, VA received a medical opinion from a VA psychiatrist.  According to this psychiatrist, a review of the Veteran's military record did not establish a presence of any level of dermatologic symptomatology beyond what was described as a shaving problem.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a skin disorder.  The Veteran's service treatment records do not reflect that he was treated for a chronic skin condition or for exposure to a chemical agent during military service.  Furthermore, the Veteran's separation examination indicates that his skin was normal at this time.  The Veteran also denied a history of skin diseases at his service separation.  

The Board recognizes that the Veteran has alleged in-service exposure to Agent Orange caused or contributed to his skin disorder.  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975.  38 C.F.R. § 3.309(e).  The Veteran's DD-214 confirms that the Veteran did not begin active duty until July 1979 and he had no foreign service.  Because the Veteran lacks Vietnam service, his in-service Agent Orange exposure cannot be presumed based on such service.  The Veteran's service treatment records also contain no other evidence to suggest in-service exposure to Agent Orange.  The Board thus finds that the Veteran was not exposed to Agent Orange during active service.  

The Veteran also has testified to being exposed to other chemical agents such as jet fuel and herbicides while on active duty.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  The Board finds that the Veteran's testimony, while competent, is not credible.  According to a July 2006 assertion by the Veteran, he got some chemicals on his hands while on active duty.  In an October 2007 statement, the Veteran provided an entirely different account and asserted that he actually had his entire body covered in a chemical when a barrel of herbicides disintegrated.  This exposure allegedly resulted in red bumps and required medical treatment.  The Veteran also reported in October 2007 that this alleged in-service incident was discussed during his separation physical examination.  A review of the Veteran's separation physical examination shows no reference whatsoever to any prior chemical exposure or chronic skin disability allegedly incurred in service.  The Veteran was noted to have recurring perspiration of the hands at his service separation although the record specifically indicates that no medical treatment was sought for this condition.  Finally, in an April 2008 statement, the Veteran asserted that his in-service rash occurred while he was in confinement but he was forbidden from going to the hospital.  In light of the Veteran's inconsistencies in what he reported concerning his in-service rash, the Board finds his assertions to be inherently incredible and entitled to no probative value.  

In addition, the Veteran testified during his September 2010 hearing that he complained of a skin condition throughout his military service, including at his separation physical examination.  This assertion is contradicted by the evidence of record.  The Veteran's skin was normal at his separation physical examination and the Veteran himself explicitly denied suffering from, or ever having suffered from, a skin disease in the medical history report he completed as part of this examination.  The Board finds that what the Veteran reported at his separation physical examination to be far more credible than his recollections offered several decades after his service separation.  Having review the Veteran's statements and having found them riddled with numerous discrepancies and contradictions, the Board finds the Veteran's assertions of chronic skin symptomatology or in-service skin rashes to be unreliable and also entitled to no probative value.  

In addition to the complete lack of credible evidence of an in-service skin rash, the record also contains no evidence linking the Veteran's current skin symptomatology to active service.  The Veteran has asserted without support in the competent evidence that his current skin symptoms are related to service.  The record does not show that the Veteran has the necessary expertise to offer a medical opinion regarding etiology of a claimed disability, however.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (finding that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Furthermore, the competent evidence of record has related the Veteran's skin condition to a nervous or psychiatric disorder and his HIV.  The Veteran is not entitled to service connection for either of these disabilities, and as such, service connection for a skin disorder secondary to these conditions is not warranted.  

Psychiatric Disorder

The Veteran finally contends that he is entitled to service connection for a psychiatric disorder.  As outlined below, however, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic psychiatric disability that manifested during, or as a result of, active military service.  As such, service connection is not warranted.  

In-service treatment records do not show that the Veteran suffered from a psychiatric disorder during service.  In December 1980, a mental health evaluation was performed for the Veteran's entry into the Drug Abuse Rehabilitation Program.  It was noted that the Veteran previously had been arrested for possession of marijuana.  According to a January 1981 in-service treatment record, the Veteran was seen at his request to talk things out but no psychiatric disorder was noted at this time.  A subsequent January 1981 record reveals that the Veteran was seen by the Drug Rehab Committee.  The Veteran continued to participate in Drug Rehab Committee meetings in February 1981.  According to a May 1981 medical record, it was noted that there was "evidence of emotional instability or irrational or suicidal behavior."  A subsequent letter prepared by the Flight Commander indicates that the Veteran was to be evaluated in order to be discharged for misconduct.  Specifically, the misconduct was noted to be drug abuse.  The Veteran pleaded guilty to five charges and that he was found guilty by a special Court-Martial in February 1981.  A personal interview revealed the Veteran to be a serious, intelligent, and conscientious young man who was aware of the actions being taken against him.  The Veteran was not a suitable candidate for rehabilitation and his discharge was recommended.  Finally, according to the Veteran's May 1981 separation examination, there was no evidence of a mental illness and the Veteran was able to distinguish right from wrong.  It was noted that the Veteran had nervous trouble and that he was being processed for possible administrative action.  

Post-service treatment records also demonstrate that the Veteran's current psychiatric disorders are not related to active service.  According to a prescription form from M.W.H., a private physician, the Veteran was on stress leave from April 2000 through May 2000.  An August 2003 record also notes that the Veteran was suffering from severe headaches, anxiety and panic attacks when performing his duties related to his capacity as a university professor.  The Veteran's symptoms were related to litigation arising from his employment.  An April 2004 private psychiatric note indicates that the Veteran first began treatment in February 1999.  The Veteran had a depressed mental state with stress factors including ongoing litigation against a previous employer and financial concerns.  Finally, a letter dated December 2004 from Dr. M.W.H. notes that the Veteran's anxiety disorder with panic attacks did not manifest until February 1999 following his experiences with a hostile work environment.  None of these records suggest any relationship between a psychiatric disorder and active service.  

The record also contains a VA outpatient treatment record dated June 2005.  According to this record, the Veteran denied any serious mental problem until he felt he was discriminated against at the school where he worked.  According to a July 2005 VA outpatient treatment record, the Veteran reported that he had been suffering from anxiety since he was in the service.  The Veteran stated that he saw a medical officer for skin rashes that were very itchy and kept him from sleeping, during and after he was in the brig for 40 days.  The examiner noted that the Veteran had a history of anxiety, depression, and mixed emotions that were probably reactions to his recent job-related problems.  An August 2006 VA psychiatric note diagnosed the Veteran as having adjustment disorder with anxiety/depression and mixed emotions related to personal problems and litigation between him and a former employer.  He also was diagnosed as having probably major depressive disorder, rule out bipolar disorder, rule out anxiety disorder, history of cocaine abuse, and job related problems and psychological stress.  A January 2007 VA dermatology note indicates that the Veteran's anxiety, depression, and panic attacks were brought on by itching.  In March 2007, the Veteran reported that he was very depressed because his skin condition was not improving, he was experiencing more problems at work, and he could not get an answer about his appeal for VA benefits.  A May 2007 record assigned diagnoses of a chronic adjustment disorder with anxiety, depression, and mixed emotions secondary to dermatological and other physical problems and situational problems such as his employment.  

The record also contains a letter dated November 2007 prepared by a VA psychiatrist.  According to the VA psychiatrist, the Veteran had severe depression, severe anxiety, a panic disorder and bipolar illness.  It was noted that the Veteran dated the onset of his illness to August 2001.  The VA psychiatrist noted that the Veteran became totally and permanently disabled because of this disability as of June 2003.  

According to an August 2008 VA outpatient treatment note, the Veteran suffered from a generalized anxiety disorder and a mood disorder due to his dermatological condition.  He suffered from financial stress.  A November 2008 record (and subsequent psychiatric records) assigned the same diagnoses and noted that the May 1981 service treatment record clearly substantiated the Veteran's contention that he was experiencing emotional problems during service.  It was noted that, due to the worsening of the Veteran's service-connected mental and physical conditions, he would be appealing for compensation and pension benefits.  Subsequent VA mental health outpatient treatment records continue to indicate that the Veteran suffered from chronic depression, anxiety, labile mood swings, disillusionment and social withdrawal.  

The Veteran also testified at his September 2010 Board hearing that he was discharged from active service for psychological problems and was told that he would be service-connected for these problems.  The Veteran also testified that he did not seek treatment for this condition until about 10 years earlier (or in approximately 2000).  

Finally, a medical opinion from a VA staff psychiatrist was provided to the Board in June 2011.  The physician concluded that the record did not substantiate a claim that the Veteran's current skin disorder could be linked back to military service.  It was noted that while the Veteran did testify to rashes while in confinement, there was no documentation of this and the Veteran himself denied any skin diseases upon separation.  The physician also concluded that the records did not substantiate any disabling psychiatric illness during military service, or, any mental illness beyond what would be attributed to marijuana abuse.  The physician indicated that the Veteran's current skin condition was certainly a credible underlying factor for his currently diagnosed psychiatric conditions.  The evidence at hand failed to substantiate any claim that this was related to active service, however.  Rather, the evidence of record indicated that it was more likely that these conditions manifested at a later date.  As such, the psychiatrist opined that it was not at least as likely as not that any of the Veteran's current psychiatric diagnoses were related to active service or any incident of service.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for a psychiatric disorder.  The Veteran's service treatment records do not show that he suffered from a chronic psychiatric disorder during military service.  The Board recognizes the May 1981 statement noting evidence of emotional instability or irrational or suicidal behavior.  The June 2011 VA psychiatrist explained, however, that this May 1981 statement appeared to be nothing more than a template document with no level of specificity.  Also, while the Veteran reported suffering from nervous trouble, the VA psychiatrist concluded in June 2011 that these symptoms were what one would expect for someone with marijuana abuse.  It also was noted specifically on the Veteran's separation physical examination that there was no evidence of a mental illness.  As such, there is no evidence of a chronic mental disorder in service.

Post-service medical records also do not relate the Veteran's psychiatric disorder to active service.  The record reflects that the Veteran did not seek treatment until1999 at the earliest.  According to an August 2003 private treatment record, the Veteran's psychiatric disorder was secondary to litigation arising from his employment.  A December 2004 letter from the Veteran's physician also notes that the Veteran's anxiety disorder with panic attacks did not begin until February 1999 and it was related to the stressors of a hostile work environment.  None of these records suggest that the Veteran exhibited psychiatric symptomatology prior to 1999 and these records relate the Veteran's symptoms to his hostile post-service work environment and the litigation which arose from it.  

The Board recognizes that the Veteran has provided statements suggesting that he suffered from a psychiatric disorder during service and experienced chronic psychiatric symptomatology since that time.  The Board finds the Veteran's lay statements and hearing testimony concerning the continuity of psychiatric symptomatology to be inherently incredible and entitled to no probative value.  Private treatment records from 2003 and 2004 (when the Veteran originally sought treatment for a psychiatric disorder) relate his symptomatology solely to his hostile post-service work environment.  Letters written by Dr. M.W.H. in 2004 and 2005 address the Veteran's ongoing litigation with his former employer and relate all of his psychiatric symptomatology to his hostile post-service work environment.  The Board finds it especially significant that the Veteran did not report experiencing continuous psychiatric symptomatology since service until he sought treatment with VA in 2005.  He subsequently filed a claim for VA benefits in July 2006.  The fact that the Veteran's statements regarding etiology changed upon seeking treatment with VA is significant as he clearly related all of his symptomatology to his former post-service employer prior to 2005.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1999) (holding that, although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  The Board thus concludes that the Veteran's statements concerning chronic symptoms is not credible.  

In addition to the evidence of record establishing that the Veteran did not suffer from a chronic psychiatric disorder during service or within one year of his separation from service, the June 2011 VA psychiatrist opined that it was not as likely as not that the Veteran's current psychiatric diagnoses were related to military service.  Instead, the psychiatrist concluded that the Veteran's in-service symptomatology was consistent with what one would expect for someone using marijuana.  The psychiatrist also opined that the evidence of record indicated that the Veteran's psychiatric conditions more likely manifested at a later date.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's current psychiatric disabilities did not manifest during, or as a result of, active military service.  

The Board observes in this regard that, while the Veteran clearly used marijuana during active duty, service connection for drug abuse and any subsequent disorder arising from this abuse is not warranted.  Compensation shall not be paid if a claimed disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  With respect to alcohol and drug abuse, § 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims filed after October 31, 1990, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Moreover, § 8052 amended 38 U.S.C. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) (2011).  Finally, VA's Office of General Counsel has confirmed that direct service connection for a disability that results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOGCPREC 7-99 and VAOGCPREC 2-98.  

The Board also has considered an argument put forward by the Veteran's representative in a July 2011 statement that the evidence of record did not support the June 2011 VA psychiatrist's assertion that the Veteran was discharged due to "misconduct-drug abuse."  The Board finds this argument to be completely without merit.  An evaluation prepared by the Air Force in May 1981 specifically notes that the Veteran was recommended for discharge for "misconduct, specifically drug abuse."  The Veteran's DD-214 also clearly indicates that he was discharged for misconduct due to drug abuse.  

Finally, the Board has taken into consideration an incomplete letter submitted by the Veteran and prepared by S.Z., a private psychologist.  This letter asserts in essence that the Reno, Nevada, RO has individuals working mental health claims on staff with no understanding of the actual issues.  This letter does not show that the Veteran is entitled to service connection for a psychiatric disorder, however.  Consistent with its duties under the relevant law and regulations, the Board has performed a de novo review of the evidence of record and found that the preponderance of the evidence demonstrates that the Veteran's claim is without merit.  The Veteran's claims file also was reviewed in its entirety by a VA psychiatrist in June 2011.  This psychiatrist concluded that the Veteran's psychiatric disability did not manifest during, or as a result of, active military service.  Therefore, the allegation that the Reno, Nevada RO has produced inadequate decisions in the past fails to change the fact that the preponderance of the evidence in the Veteran's claims file demonstrates that service connection is not warranted.  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has not been received, the previously denied service connection claim for bilateral keratoconus is not reopened.

Entitlement to service connection for a skin condition is denied.  

Entitlement to service connection for depression and anxiety, to include as secondary to a skin condition, is denied.  



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


